Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 26 August 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Friend.
					Quincy 26. August 1826. Saturday.
				
				I write you without knowing where or when my Letter will find you, and must therefore I must omit much of what I wish to say to you—I received this Morning your Letter of the 21st. (Monday) from Lebanon, and its enclosure I suppose of the same day—but it was post marked Northampton the 23d—It is evident that when you wrote it, you had not received my Letter of the 17th. proposing to meet you at Mr Boylston’s at Princetown—I am afraid you did not even receive it before leaving Lebanon—On the 20th. I wrote you again, repeating the proposal to meet you at Princetown, and I hoped you would have received even that Letter at Lebanon; but if you left it the 23d. you could not—On that same 23d. George and the Cadet started, with the view of meeting you at Lebanon, but on their arrival there must have found you were gone. George will follow you to New-York—I suppose that you may be arriving there this day, and that George may overtake you to-morrow or on Monday.Instead of finishing the surveys of Lands this week, I am not sure I shall be able to get through with them the next. We have been out three days—two of them driven back by the rain, and the third surfeited by the heat—George after one half-day found he had business in Boston, and I relieved him by sending him to you—John has discovered that he is of no use in the Survey, and takes a dispensation of attendance for the future—We march over tangled brakes and Rattlesnakes, and have every thing of heroic fatigue  but the glory—On Wednesday by way of Episode I attended the Visitation of the Schools in Boston—On the rainy days, I drudge at Letter-writing—but at all times in all places and with all weathers am your ever affectionate husband
				
					J. Q. Adams.
				
				
			